United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     August 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30529
                         Summary Calendar


                      QUICKIE CHICKIE, INC.,

                                               Plaintiff-Appellant,

                              versus

         GARY S. SEXTON, In His Capacity as Sheriff of the
                         Parish of Webster,

                                               Defendant-Appellee.



           Appeal from the United States District Court
               for the Western District of Louisiana
                            (5:05-CV-44)


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Quickie Chickie, Inc., appeals the dismissal of its civil

rights complaint against Gary S. Sexton, the Sheriff of Webster

Parish, Louisiana. Quickie Chickie contends: it has been deprived

of its immovable property by the Sheriff, in violation of its

procedural and substantive due process rights; and the Sheriff’s

actions constitute an unconstitutional “taking”.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court dismissed the procedural due process claim

under the Parratt/Hudson doctrine.    See Hudson v. Palmer, 468 U.S.
517, 533–33 (1984); Parratt v. Taylor, 451 U.S. 527, 543–44 (1981),

overruled on other grounds, Daniels v. Williams, 474 U.S. 327

(1986).    Under   that   doctrine,   a   state   actor’s   random   and

unauthorized deprivation of a plaintiff’s property does not result

in a violation of procedural due process if the State provides an

adequate postdeprivation remedy. See Myers v. Klevenhagen, 97 F.3d
91, 94 (5th Cir. 1996).      Quickie Chickie bears the burden of

showing the State’s postdeprivation remedy is inadequate.       See id.

     Quickie Chickie contends a state district court issued a

sequestration order pertaining to movable property stored on its

immovable property pursuant to a lease for which the lessee is in

default. Quickie Chickie asserts it is not challenging the writ of

sequestration, but wishes only to challenge the illegal seizure of

its immovable property resulting from the Sheriff’s execution of

the writ of sequestration.    Quickie Chickie contends it does not

have standing to raise this question in the state-court action.       In

that regard, it maintains no state court has ordered the seizure of

its immovable property and, therefore, there is no state-court

order for it to challenge.

     Quickie Chickie cites no authority for these propositions; it

has not shown relief is not available in either the state district

court or the city court where an eviction proceeding filed by


                                  2
Quickie Chickie is pending.          Quickie Chickie has not carried its

burden      of   showing   it     does         not   have     an   adequate    state

postdeprivation remedy.          See id.

      As for its Fifth Amendment “takings” claim, Quickie Chickie

has   not    shown   it    has    exhausted          its    state-court    remedies.

See Williamson County Reg’l Planning Comm’n v. Hamilton Bank of

Johnson City, 473 U.S. 172, 194–95 (1985).

      Finally, Quickie Chickie claims the Sheriff’s actions violated

its right to substantive due process.                Those actions do not “shock

the conscience” and do not impinge upon fundamental rights.                       See

Brennan v. Stewart, 834 F.2d 1248, 1256 (5th Cir. 1988). Moreover,

they were rationally related to the government’s interest in

maintaining the movable property pending disposition in the state-

court proceeding.     See Simi Inv. Co., Inc. v. Harris County, Tex.,

236 F.3d 240, 249 (5th Cir. 2000), cert. denied, 534 U.S. 1022

(2001).

                                                                          AFFIRMED




                                           3